Dkennbn, J., concurring: I agree with the majority that the expenses here involved, incurred by petitioner while a full-time day student seeking a law degree, were expenses incurred in fulfilling petitioner’s “general educational 'aspirations” and were personal in nature and nondeductible under section 262. I also agree with that part of Judge Tannenwald’s concurring opinion wherein he questions whether these expenses can be considered deductible as “expenses of travel, meals, 'and lodging while away from home” (emphasis added). See secs. 62 and 162. If these expenses were to be considered an ordinary and necessary expense of petitioner as an employee of a construction firm, I think his business or tax home was in Denver; or if petitioner is considered to have been engaged in two businesses, his tax home was also Denver while he was in law school. I would add one further reason for disallowing the deduction. In my opinion a substantially closer relationship with one’s employment than that shown by petitioner is necessary to qualify legal education expenses as deductible under section 162(a). James A. Carroll, 51 T.C. 213 (1968). Admittedly, a legal education might be “helpful” in an unlimited number of businesses. Law is a field so pervasive as to be helpful to some extent in virtually every type of employment. But this does not mean that everyone who is employed is entitled to deduct the expenses of acquiring a legal education. I do not question that petitioner’s legal education, particularly some of the courses he took, proved useful and beneficial to him when he returned to full-time work with the construction company. However, the legal knowledge he obtained apparently qualified him for a substantial advancement in position with the company and also, when coupled with the law degree he obtained and his later admission to the bar, qualified him for an entirely new occupation if he wants to pursue it. Simpson and Feathekston, //., agree with this concurring opinion.